PER CURIAM.
The defendant appeals the denial of his motion for post-conviction relief filed pursuant to CrPR 3.850. The ground urged on the motion is that the court failed to determine the factual basis of defendant’s guilty plea. The judge who denied the motion was the trial judge in the cause. The record clearly reflects the voluntariness of the plea and the fact that the defendant understood the nature and consequences of his plea agreement; there is no showing of prejudice or manifest injustice. Therefore, the denial of the motion is affirmed upon authority of Williams v. State, Fla.1975, 316 So.2d 267.
Affirmed.